              Case 2:19-cr-00172-JLR Document 48 Filed 04/24/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR19-0172JLR

11                               Plaintiff,              ORDER GRANTING MOTION
                   v.                                    TO PROCEED WITH GUILTY
12                                                       PLEA HEARING BY VIDEO
                                                         TELECONFERENCING
            ERIC SANFORD,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant Eric Sanford’s motion to proceed with his guilty

17   plea hearing by teleconferencing. (Mot. (Dkt. # 38).) Plaintiff United States of America

18   (“the Government”) filed a response which does not oppose Mr. Sanford’s motion but

19   asks the court for certain modifications to Mr. Sanford’s proposed order. (See generally

20   Resp.) The court has reviewed Mr. Sanford’s motion and the Government’s response, the

21   record in this matter, and the applicable law. Being fully advised and finding oral

22   //


     ORDER - 1
                 Case 2:19-cr-00172-JLR Document 48 Filed 04/24/20 Page 2 of 5



 1   argument unnecessary, the court GRANTS Mr. Sanford’s motion as more fully described

 2   herein.

 3                                      II.    BACKGROUND

 4             The Government charged Mr. Sanford with one count of Felon in Possession of a

 5   Firearm, in violation of 18 U.S.C. §922(g)(1), arising out of an incident that occurred on

 6   August 11, 2019. (Compl. (Dkt. # 1).) The parties initially intended to proceed with a

 7   stipulated facts bench trial on March 24, 2020. (See 3/12/20 Dkt. Entry (setting a bench

 8   trial for 3/24/20); see also Waiver of Jury Trial (Dkt. # 29).)

 9             However, due to the emergency caused by the COVID-19 pandemic, on March 6,

10   2020, the United States District Court for the Western District of Washington issued

11   General Order No. 01-20. See General Order (“GO”) 01-20 (Mar. 6, 2020). That order

12   continued nearly all hearings in both civil and criminal matters through at least March

13   31,2020. See id. On March 17, 2020, citing guidance issued by public health officials,

14   and documented risks to public gatherings and travel, the United States District Court for

15   the Western District of Washington issued General Order No. 02-20. See GO 02-20

16   (Mar. 17, 2020). The order closed the courthouse to the public entirely and continued all

17   criminal matters scheduled prior to June 1, 2020, pending further order of the court.

18   General Order No. 02-20 further states that:

19             the time period of the continuances implemented by this General Order will
               be excluded under the Speedy Trial Act, as the Court specifically finds that
20             the ends of justice served by ordering the continuances outweigh the best
               interests of the public and any defendant’s right to a speedy trial, pursuant to
21             18 U.S.C. § 3161(h)(7)(A).

22   //


     ORDER - 2
                Case 2:19-cr-00172-JLR Document 48 Filed 04/24/20 Page 3 of 5



 1   Id. at 2. 1 Accordingly, on March 24, 2020, the court entered an order continuing Mr.

 2   Sanford’s bench trial and scheduling a status conference for June 1, 2020. (3/24/20 Order

 3   (Dkt. # 37).)

 4          On April 13, 2020, the United States District Court for the Western District of

 5   Washington extended General Order 02-20 and continued all criminal matters scheduled

 6   prior to July 1, 2020. See GO 07-20 at 2. Thus, Mr. Sanford’s status conference cannot

 7   occur in person until at least July 1, 2020.

 8          In the meantime, the parties reached an agreement to resolve this case. The

 9   parties’ agreement requires Mr. Sanford to plead guilty as charged and confirms that both

10   parties will recommend a 27-month sentence. (Mot. at 2; Resp. at 1.) Mr. Sanford now

11   asks the court to set a plea hearing—which the parties can attend remotely—so that he

12   can enter the guilty plea contemplated by the parties’ agreement. (See generally Mot.)

13                                      III.   ANALYSIS

14          The Federal Rules of Criminal Procedure make no provision for a defendant to

15   enter a guilty plea except while in open court. See generally Fed. R. Crim. P. Due to the

16   COVID-19 pandemic and the public health emergency, Congress enacted the

17   Coronavirus Aid, Relief, and Economic Safety Act (“CARES Act”), which provides that

18   certain criminal proceedings may proceed by video teleconferencing during the

19   COVID-19 national emergency, including a guilty plea in a felony case. See CARES Act

20
            1
               The court noted in conclusion that General Order 02-20 would be vacated or amended
21
     no later than April 15, 2020. Go 02-20 at 2. General Order 02-20 has been extended and
     broadened through a series of follow-on General Orders. See GO 03-20 (Mar. 25, 2020); GO
22   04-20 (Mar. 30, 2020); GO 07-20 (Apr. 13, 2020).


     ORDER - 3
              Case 2:19-cr-00172-JLR Document 48 Filed 04/24/20 Page 4 of 5



 1   § 15002. To do so, the Judicial Conference of the United States first must find that the

 2   COVID-19 emergency will materially affect the functioning of the federal courts

 3   generally or a particular court. Id. § 15002(b)(2)(A). It has done so. See Administrative

 4   Office of the United States Courts, Judiciary News, Judiciary Authorizes Video/Audio

 5   Access During COVID-19 Pandemic (Mar. 31, 2020),

 6   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-access-

 7   during-covid-19-pandemic.

 8          On March 30, 2020, Chief Judge Ricardo S. Martinez fulfilled the second

 9   requirement of the CARES Act for permitting guilty plea hearings via video

10   teleconferencing when he entered a finding “that felony pleas under Rule 11 of the

11   Federal Rules of Criminal Procedure and felony sentencings under Rule 32 of the Federal

12   Rules of Criminal Procedure cannot be conducted in person without seriously

13   jeopardizing public health and safety.” See GO 04-20 at 2; see also CARES Act

14   § 15002(b)(2)(A).

15          Third, the CARES Act requires that the district court in the particular case must

16   find “for specific reasons that the plea . . . in that case cannot be further delayed without

17   serious harm to the interests of justice.” See CARES Act § 15002(b)(2)(A); see also GO

18   04-20. Accordingly, the court finds that, because Mr. Sanford and the Government have

19   reached an agreement concerning his plea, the plea hearing in this case “cannot be further

20   delayed without serious harm to the interests of justice.” See CARES Act

21   § 15002(b)(2)(A). Absent intervention, Mr. Sanford would not be able to participate in a

22   guilty plea hearing until at least July 1, 2020, see GO 07-20 at 2, despite having


     ORDER - 4
              Case 2:19-cr-00172-JLR Document 48 Filed 04/24/20 Page 5 of 5



 1   previously had his March 24, 2020, bench trial stricken due to the COVID-19 emergency

 2   (see 3/24/20 Order). In so finding, the court places special emphasis on the fact that Mr.

 3   Sanford’s original guilty plea hearing would have likely occurred by March 24, 2020—

 4   the date on which the court had scheduled his bench trial—but for General Order 02-20.

 5   Accordingly, the court GRANTS Mr. Sanford’s motion to proceed with his guilty plea

 6   hearing via video teleconference. The Government requests that the hearing be

 7   conducted via a video teleconference instead of merely via a teleconference. The court

 8   agrees and so ORDERS. The court further ORDERS that Mr. Sanford’s guilty plea

 9   hearing be conducted before a Magistrate Judge and that the Clerk set the video

10   teleconference hearing as soon as is practicable.

11                                   IV.    CONCLUSION

12          Based on the foregoing analysis, and within the specific parameters set forth

13   above, the court GRANTS Mr. Sanford’s motion to proceed with a guilty plea hearing via

14   video teleconference before a Magistrate Judge (Dkt. # 38).

15          Dated this 24th day of April, 2020.

16

17                                                       A
                                                         JAMES L. ROBART
18
                                                         United States District Judge
19

20

21

22


     ORDER - 5
